DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gimmel (WO 2009/000455).  
Regarding claim 14, Gimmel teaches a compression member 4 for insertion into a pig for transporting a container of biohazardous materials, the compression member comprising a flange (figure 4), and spaced apart fingers 6 supported by the flange and together forming a circle, the fingers 

Regarding claim 15, the compression member comprises lugs extending from the flange for frictional retention within the complementary annulus (the radially inner ends of 6).

Regarding claim 16, the flange and fingers are formed of a thermoplastic material (page 9).

Regarding claim 20, the flange comprises a sloped edge about its periphery for snap retention within the complementary annulus (figures 1 and 4).

Allowable Subject Matter
Claims 1-13 are allowed. 
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive. Applicant’s amendments regarding claims 1-13 are sufficient to overcome the prior art rejections of the previous Office Action.
Applicant argues that Gimmel does not teach “fingers each having a substantially vertical component extending upwards from a flange and a substantially horizontal component extending inwards from an end of the substantially vertical component distal from the flange”.  It is the examiner’s position that Gimmel meets this limitation of claim 14.  Gimmel teaches, in figure 4, fingers 6 with a substantially vertical component (the radially inner portion of 6) extending upwards from a flange (extending upwardly from the free end of 6) and a substantially horizontal component (portion of 6 extending from the vertical component towards 4; to the degree “inward” is defined, “inward” can be considered downwardly towards the inner cavity of the container as shown in figure 3) extending inwards from an end of the substantially vertical component distal from the flange.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736